Citation Nr: 1030475	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  98-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John T. Stough, Jr., Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, 
and from January 1991 to September 1991.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision that, in 
pertinent part, denied service connection for PTSD.  The Veteran 
timely appealed.  

These matters also came to the Board on appeal from a July 2004 
rating decision that, in pertinent part, denied service 
connection for sleep apnea.  In August 2005, the Veteran withdrew 
his prior request for a Board hearing, in writing.

In a November 2005 decision, the Board denied, in pertinent part, 
service connection for sleep apnea; and remanded the issue of 
service connection for PTSD for further development.

The Veteran appealed the November 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an October 2007 Joint Motion for Partial Remand, the parties 
moved to vacate, in part, the Board decision and remand the 
denials of service connection for sleep apnea and for obstructive 
lung disease and costochondritis-to include each as a qualifying 
chronic disability under 38 C.F.R. § 3.317, to the Board.  The 
Court granted the motion. 

In June 2008, the Board remanded the matters addressed by the 
Court for additional development.  VA substantially complied with 
the previous remand directives. 

In September 2009, the RO granted service connection for chronic 
fatigue syndrome, and awarded a total disability rating based on 
individual unemployability (TDIU)-each effective March 18, 2007.  
In October 2009, the Veteran filed a notice of disagreement with 
the assigned effective date for each benefit, and with the 
initial rating.  The RO issued a statement of the case in May 
2010.  To date, no substantive appeal has been filed; these 
issues presently are not before the Board.

Also, in September 2009, the RO granted service connection for 
reactive airway disease and sinobronchial syndrome, and for 
costochondritis-a substantial grant of each of the benefits 
sought.  As the record, to date, reflects no disagreement with 
either the initial ratings or the effective date assigned, it 
appears that the RO's grant of service connection resolved the 
matters; these issues presently are not before the Board.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  The Veteran has a chronic multi-symptom illness, 
characterized as chronic fatigue syndrome, for which service 
connection has been established. 

3.  The Veteran's symptoms of fatigue and sleep disturbances are 
attributed to the Veteran's service-connected chronic fatigue 
syndrome. 

4.  The Veteran's sleep apnea was first demonstrated many years 
after service and is not related to a disease or injury during 
active service, and is not due to or aggravated by a service-
connected disability.


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred or aggravated in 
service; and is not proximately due to, or the result of a 
service-connected disability, to include as a qualifying chronic 
disability based on the Veteran's service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through an August 2008 letter, the RO notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  This document served to provide notice 
of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the August 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim decided on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for a VA examination in connection with 
the claim decided on appeal, a report of which is of record.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects.

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  The chronic disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more disabling not later 
than December 31, 2011, and must not be attributed to any known 
clinical disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b); see 71 Fed. 
Reg. 75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  In this case, the Veteran served in the 
Southwest Asia Theater of operations from March 1991 to August 
1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the definition 
of "qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
Effective June 10, 2003, VA promulgated revised regulations to, 
in part, implement these statutory changes.  68 Fed. Reg. 34539-
34543 (June 10, 2003) (codified at 38 C.F.R. § 3.317 (2009)).

Sleep Apnea 

Service treatment records do not reflect any findings or 
complaints of sleep problems or sleep apnea.  On a "Report of 
Medical History" completed by the Veteran in May 1991, he checked 
"no" in response to whether he had frequent trouble sleeping.

Reports of December 1992 VA examinations reveal neither 
complaints not problems of sleep disturbance.  One diagnosis 
included breathing problems, not found.  No sleep apnea was 
found.

During a September 1997 VA examination, the Veteran reported 
symptoms of being tired, not being able to sleep, and feeling 
"like crap all of the time."  He also reported occasionally 
having nightmares related to Saudi Arabia.  The examiner noted 
that the Veteran's symptoms were more consistent with depression, 
but that his symptomatology was far too great to be explained by 
the degree of depression the Veteran then experienced.  The Axis 
III diagnosis was tiredness and fatigue.

In November 1999, the Veteran underwent a sleep study.  The 
diagnosis was mild obstructive sleep apnea, positional, upper 
airway resistance syndrome.  The Veteran was started on 
"continuous positive airway pressure" (CPAP) with a nasal mask 
and water.  The Veteran still had problems with sleep apnea in 
May 2000 and in November 2000, as evidenced by loud snoring and 
daytime sleepiness.

During a June 2003 VA examination, the Veteran reported that he 
was only able to sleep three-to-four hours nightly, and that he 
awakened three-to-four times.  He complained of poor sleep.  

Private treatment records, dated in March 2004, show an 
assessment of chronic fatigue syndrome.  The Veteran reported 
feeling sleepy all the time, and could not concentrate on 
anything.  His symptoms reportedly started after returning from 
service, and were getting worse.  He did not sleep well, and 
tossed and turned the whole night.  The Veteran reportedly had no 
energy when he awoke in the morning.

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Following the Board's June 2008 remand, the Veteran underwent a 
VA examination in November 2008 for purposes of determining the 
nature and etiology of the Veteran's disability-including 
undiagnosed illness.  Sleep disturbances are an objective sign of 
undiagnosed illness.  38 C.F.R. § 3.317(b).

The November 2008 examiner reviewed the claims file and noted the 
Veteran's medical history.  Records documented sleep disturbance, 
treated with medication, and continuing even after adequate 
treatment of obstructive sleep apnea beginning in 1999.  The 
examiner noted that the Veteran's symptoms met eight of ten 
criteria for chronic fatigue syndrome; and that there was a 
debilitating fatigue, requiring the Veteran to spend four days of 
the week in bed.  Following examination, the diagnosis was 
chronic fatigue syndrome.

Based on a review of the record and examination of the Veteran, 
the examiner opined that the Veteran's complaints of fatigue and 
sleep disturbance are the result of his chronic fatigue syndrome; 
that the Veteran's sleep apnea is a result of neither chronic 
fatigue syndrome, nor fibromyalgia, nor sinusitis, nor 
pansinusitis; and that the Veteran's sleep apnea is the result of 
the Veteran's inherited anatomy, worsened by obesity, as 
evidenced by his neck circumference of 19 inches.  Hence, the 
examiner opined that it is not likely that the Veteran's 
obstructive sleep apnea is related to his periods of active duty.  
The examiner commented that, to state what degree the Veteran's 
fatigue and sleep disturbance are due to chronic fatigue syndrome 
versus fibromyalgia, would require speculation.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the November 2008 examiner's opinion to be 
probative on the question of nexus.  The examiner noted both 
genetic and physical factors for the Veteran's sleep apnea, which 
was first demonstrated several years post-service.  The VA 
opinion is factually accurate, fully articulated, and contains 
sound reasoning.  There is no opinion to the contrary.

Moreover, service connection has already been established for 
chronic fatigue syndrome.  

Thus, having been attributed to a service-connected disability, 
the Veteran's symptoms of fatigue and sleep disturbances cannot 
also be considered an undiagnosed illness or another qualifying 
chronic disability for entitlement to service connection based on 
service in the Persian Gulf.

While the Veteran is competent to offer statements of first-hand 
knowledge that he was having sleep problems in service, it is not 
shown that he has the medical expertise to differentiate the 
symptoms of sleep apnea and chronic fatigue syndrome.  The VA 
medical opinion is more probative in this regard because it has 
taken into account the entire clinical record, the chronology of 
the Veteran's symptoms and treatment and cited to reasons for the 
opinion.  A clear preponderance of the evidence is against the 
Veteran's claim for service connection for sleep apnea, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Service connection for sleep apnea is denied.


REMAND

The clinical assessments of PTSD, the Veteran's report of a 
continuity of symptomatology, and statements identifying 
stressors consistent with the places, types, and circumstances of 
the Veteran's service; satisfy the requirement for evidence that 
the current condition may be related to service.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  In this case, while the 
Veteran reported a continuity of PTSD symptoms, there is no 
competent medical opinion specifically confirming that any 
claimed stressor is adequate to support a diagnosis of PTSD, and 
linking any current PTSD to the claimed in-service stressor.

Service connection requires a current medical diagnosis of PTSD, 
medical evidence of a nexus between current symptomatology and 
the specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually occurred.  
See 38 C.F.R. § 3.304(f).  

The Veteran's Forms DD 214 and DD 215 indicate that he served in 
the Southwest Asia Theater of operations from March 1991 to 
August 1991, to include two days in Kuwait in April 1991.  His 
service personnel records, including a record of assignments for 
this period of active service, have not been associated with the 
claims file.

In May 2005, the Veteran reported that he was sent to "combat 
aftermath areas" in Kuwait, and saw devastation and bodies in 
various stages of decomposition; and that it took him awhile to 
come to terms with images he witnessed, and that he "could not 
cope with things that happened over there and suppressed [his] 
feelings" (Volume 4).  Another stressor reported by the Veteran 
was that he witnessed a blazer flipped over in April 1991.  When 
he approached the vehicle, there were four soldiers-one with his 
head decapitated and the others bleeding profusely who later died 
(Volume 5).  Attempts to corroborate the Veteran's claimed 
stressors have been unsuccessful.  

In July 2010, VA amended its adjudication regulations regarding 
claims for service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the Veteran's fear of hostile military or terrorist 
activity, and provides that the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended 
to facilitate timely processing of these claims, and is 
applicable to claims pending before VA on the effective date of 
the final rule (July 13, 2010), as well as to claims filed after 
that date.

The Board is required to analyze the credibility and probative 
value of the evidence of record.  Under these circumstances, an 
examination is needed to determine whether the Veteran currently 
meets the criteria for a diagnosis of PTSD based on the in-
service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's 
service personnel records for his period of 
active service from March 1991 to August 
1991, to include a record of assignments, 
from the National Personnel Records Center 
(NPRC), and associate them with the claims 
file.  The RO should send a copy of the 
Veteran's separation document with the 
request. 

2.  The RO should schedule the Veteran for 
an examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the Veteran, and the 
report of examination should note review of 
the claims file.
All necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

The examiner should determine whether the 
veteran currently suffers from PTSD related 
to his fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should indicate 
whether it is likely as not (50 percent 
probability or greater) related to the 
Veteran's active service.  The examination 
report should include the complete rationale 
for all opinions expressed. The examiner 
should provide a rationale for the opinions. 

3.  After ensuring that the requested 
actions are completed, the RO should re-
adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO must furnish a supplemental statement of 
the case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his attorney until they 
are notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


